TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00104-CV


Republic of Texas, et al., Appellants


v.


State of Texas, et al., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT

NO. D-1-GN-96-007354, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellants filed notice of appeal on February 8, 2007, and the appellate record was
filed the same day.  On March 12, 2007, the clerk of this Court sent appellants notice that their brief
was overdue and that this appeal would be dismissed for want of prosecution if appellants did not
respond to this Court by April 13, 2007.  To date, appellants have not responded to this Court's
notice.  Accordingly, we dismiss the appeal for want of prosecution.  Tex. R. App. P. 42.3(b), (c).

					__________________________________________
					Jan P. Patterson, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed for Want of Prosecution
Filed:   June 15, 2007